NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAUL ESPINOZA GONZALEZ                          No.    17-72663
           Petitioner,
                                                Agency No. A077-076-595
 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Saul Espinoza Gonzalez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. §1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Even if the extortion threats to his mother constituted changed

circumstances, the record does not compel the conclusion that Espinoza Gonzalez

filed his asylum application within a reasonable period of time. See 8 C.F.R. §

1208.4(a)(4); see also Husyev v. Mukasey, 528 F.3d 1172, 1181-82 (9th Cir. 2008)

(364-day delay in filing based on extraordinary circumstances not reasonable).

      Substantial evidence supports the agency’s conclusion that Espinoza

Gonzalez failed to establish that he would be persecuted on account of a protected

ground if returned to Mexico. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir.

2011) (even if membership in a particular social group is established, an applicant

must still show that “persecution was or will be on account of his membership in

such group”) (emphasis in original). Thus, in the absence of a nexus to a protected

ground, Espinoza Gonzalez’s withholding of removal claim fails. See Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Espinoza Gonzalez failed to show it is more likely than not he would be

tortured by or with the consent or acquiescence of the Mexican government. See

Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of torture too

speculative).


                                          2                                  17-72663
PETITION FOR REVIEW DENIED.




                       3      17-72663